UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended September 30, 2010 - or - [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission Number:1-13712 TECHE HOLDING COMPANY (Exact name of Registrant as specified in its Charter) Louisiana 72-1287456 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1120 Jefferson Terrace, New Iberia, Louisiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (337) 560-7151 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.01 par value NYSE Amex Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [] NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES [] NO [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] YES [] NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YES [] NO [X] The aggregate market value of the voting stock held by non-affiliates of the Registrant, based on the closing price of the Registrant’s Common Stock as quoted on the NYSE Amex on March 31, 2010, was $44 million. As of December 13, 2010 there were 2,081,686issued and outstanding shares of the Registrant’s Common Stock. DOCUMENTS INCORPORATED BY REFERENCE 1. Portions of the 2009 Annual Report to Stockholders (Parts I, II andIV) 2. Portions of the Proxy Statement for the 2011 Annual Meeting of Stockholders (Part III) TECHE HOLDING COMPANY FORM 10-K/A (Amendment No. 1) FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2010 EXPLANATORY NOTE Teche Holding Company (the “Company” or the “Registrant”) is filing this Amendment No. 1 to its Annual Report on Form 10-K for the fiscal year ended September 30, 2010, to correct the number of issued and outstanding shares of the Registrant’s Common Stock as of December 13, 2010, as shown on the cover page of the Form 10-K as originally filed with the Securities and Exchange Commission on December 17, 2010 (“Original Filing”) and to correct the percentages at September 30, 2010, in the table under the sub-caption “Analysis of Loan Portfolio” on page 3 of the Original Filing. The cover page and revised page 3 included in this Amendment No. 1 reflect the correct number of issued and outstanding shares of the Registrant’s Common Stock as of December 13, 2010 and the correct percentages of loans to total loans as of September 30, 2010 included in the loan portfolio analysis table. Except as described above and with the filing of new certifications, no other changes have been made to the Original Filing. The Original Filing continues to speak as of the date of the Original Filing, and other than expressly indicated in this Amendment No. 1, the Company has not updated the disclosures contained therein to reflect any events which occurred at a date subsequent to the filing of the Original Filing. PART I Teche Holding Company (the “Company” or “Registrant”) may from time to time make written or oral “forward-looking statements,” including statements contained in the Company’s filings with the Securities and Exchange Commission (including this Annual Report on Form 10-K and the exhibits thereto), in its reports to stockholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties, such as statements of the Company’s plans, objectives, expectations, estimates and intentions that are subject to change based on various important factors (some of which are beyond the Company’s control). The following factors, among others, could cause the Company’s financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements: the strength of the United States economy in general and the strength of the local economy in which the Company conducts operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the board of governors of the federal reserve system, inflation, interest rates, market and monetary fluctuations; the impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); technological changes; and the success of the Company at managing the risks involved in the foregoing. The Company cautions that the foregoing list of important factors is not exclusive. The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Item 1. Business General The Company is a Louisiana corporation organized in December 1994 at the direction of Teche Federal Bank (the “Bank” or “Teche Federal”) to acquire all of the capital stock that the Bank issued in its conversion from the mutual to stock form of ownership (the “Conversion”). References to the “Bank” or “Teche Federal” herein, unless the context requires otherwise, refer to the Company on a consolidated basis. The Bank is a community-oriented federal savings bank offering a variety of financial services to meet the local banking needs of St. Mary, Lafayette, Iberia, St. Martin, Terrebonne, upper Lafourche, East Baton Rouge, St. Landry and Ascension Parishes, Louisiana (the “primary market area”).Teche Federal operates from its main office located at 1120 Jefferson Terrace, New Iberia, Louisiana and currently has twenty other offices.As of September 30, 2010, the Bank had 237 full-time and 77 part-time employees. The Company and the Bank are subject to regulation by the Office of Thrift Supervision, the Federal Deposit Insurance Corporation and the Securities and Exchange Commission. 1 Market Area/Competition Teche Federal’s home office is located in Franklin, St. Mary Parish, Louisiana. The Bank also has branch offices in the Parishes of Iberia, St. Martin, Lafayette, Terrebonne, Lafourche, St. Landry, East Baton Rouge and Ascension, Louisiana. The regional economy is dependent to a certain extent on the oil and gas, seafood and agricultural (primarily sugar cane) industries. These industries are cyclical in nature and have a direct impact on the level and performance of the Bank’s loan portfolio. Economic downturns in the past have caused a decrease in loan originations and an increase in nonperforming assets. The oil drilling moratorium which the federal government imposed after the Deep Water Horizon explosion has been lifted.The effects of the oil drilling moratorium have not totally been realized and may affect job growth in the Company’s market area.However, the metropolitan Lafayette area, which is the fourth largest city in Louisiana, has experienced sustained growth and is the home to the University of Louisiana at Lafayette, several hospitals and various small-to medium-size businesses, and has provided the Bank with increased lending opportunities. The Bank encounters strong competition both in the attraction of deposits and origination of real estate and other loans. Competition comes primarily from other financial institutions in its primary market area, including savings banks, commercial banks and savings associations, credit unions and investment and mortgage brokers in serving its primary market area. The Bank also originates mortgage loans through its branch offices, secured by properties throughout its primary market area and other locations in Louisiana. Lending Activities The Bank’s lending strategy historically focused on the origination of traditional one-to-four-family mortgage loans with the primary emphasis on single family residences in the Bank’s primary market area. In recent years, the Bank has emphasized SmartGrowth Loans, consisting of commercial loans, home equity loans, Smart mortgage loans and consumer loans. In furtherance of this strategy, the Bank has increased the amount of its commercial real estate and non-real estate loan portfolios, consumer loans and Smart mortgage loans for retention in the Company’s loan portfolio. Smart mortgage loans originated by the Bank are residential real estate loans that do not meet all of the Bank’s standard loan underwriting criteria. For more information regarding Smart mortgage loans see Note 4 to the Consolidated Financial Statements included as part of Exhibit 13 to this report.At September 30, 2010, SmartGrowth Loans totaled $463.7 million or 78.1% of total loans. 2 Analysis of Loan Portfolio. Set forth below is selected data relating to the composition of the Bank’s loan portfolio at the dates indicated. At September 30, 2010 2009 2008 2007 2006 Amount Percent ofTotal Amount Percent ofTotal Amount Percent ofTotal Amount Percent ofTotal Amount Percent ofTotal (Dollars in Thousands) One- to four-family mortgage loans $ 259,335 43.49 % $ 255,162 42.83 % $ 279,912 47.44 % $ 298,092 52.57 % $ 290,453 55.28 % Multi-family mortgage loans 24,354 4.08 25,253 4.23 25,943 4.40 24,540 4.33 20,756 3.95 Land loans 39,048 6.55 40,243 6.76 37,729 6.40 28,376 5.00 21,812 4.15 Construction loans 4,320 0.72 4,800 0.81 7,267 1.23 10,853 1.91 9,358 1.78 Commercial real estate loans 94,504 15.85 94,352 15.84 77,025 13.06 75,961 13.40 59,474 11.32 Commercial non-real estate loans 30,929 5.19 30,434 5.11 29,709 5.03 15,378 2.71 21,262 4.05 Home equity loans 52,276 8.77 57,137 9.59 54,590 9.25 51,240 9.04 53,202 10.13 Loans on savings accounts 4,672 0.78 7,779 1.31 8,189 1.39 5,939 1.05 5,223 0.99 Mobile home loans 70,765 11.87 68,850 11.56 61,372 10.40 48,144 8.49 35,242 6.71 Other secured and unsecured loans 16,091 2.70 11,650 1.96 8,241 1.40 8,518 1.50 8,593 1.64 Total loans 596,294 100.00 % 595,660 100.00 % 589,977 100.00 % 567,041 100.00 % 525,375 100.00 % Less: Allowance for loan losses 9,256 6,806 5,545 5,083 4,890 Deferred loan fees, net 403 327 293 335 300 Net loans $ 586,635 $ 588,527 $ 584,139 $ 561,623 $ 520,185 3 Loan Maturity Tables. The following table sets forth the maturity of the Bank’s construction loans, commercial real estate loans and commercial non-real estate loans at September 30, 2010.The table does not include prepayments or scheduled principal repayments.Adjustable-rate loans are shown as maturing based on contractual maturities. Commercial Commercial Construction Real Estate Non Real Loans Loans Estate Loans (In Thousands) Amounts due: 1 year or less $ - $ $ After 1 year: 1 year to 5 years - More than 5 years Total due after September 30, 2011 Total amount due $ $ $ The following table sets forth the dollar amount of the Bank’s construction loans and commercial real estate and non-real estate loans due more than one year after September 30, 2010 that have pre-determined interest rates and that have floating or adjustable interest rates. Fixed Rates Floating or Adjustable Rates Total (In Thousands) Construction loans $ $ $ Commercial real estate loans Commercial non-real estate loans Total $ $ $ One- to Four-Family Residential Real Estate Loans.Teche Federal generally originates single-family owner occupied residential mortgage loans in amounts up to 80% of the lower of the appraised value or selling price of the property securing the loan.The Bank also originates such loans in amounts up to 100% of the lower of the appraised value or selling price of the mortgaged property, provided that private mortgage insurance is provided on the amount in excess of 90% of the lesser of the appraised value or selling price. The Bank offers fixed-rate and adjustable-rate mortgage loans with terms of up to 30 years, which amortize monthly.Interest rates charged on mortgage loans are competitively priced based on market conditions and the Bank’s cost of funds.The Bank originates and holds most of its fixed-rate mortgage loans as long term investments.Most loans are originated in conformance with the Federal Home Loan Mortgage Corporation (“FHLMC”) and the Federal National Mortgage Association (“FNMA”) guidelines and can therefore be sold in the secondary market should management deem it necessary to manage interest rate risk.The Bank originated $31.3 million of fixed-rate mortgage loans during the year ended September 30, 2010 and sold $332 thousand in three transactions for the year ended September 30, 2010. Smart one-to-four family mortgages represent those loans not meeting all of the Bank’s standard loan underwriting criteria.Smart mortgage loans consist primarily of smaller mortgage loans of $100,000 or less with higher interest rates, first time home buyer loans with 100% loan-to-value ratios (“LTVs”), and loans with LTVs greater than 80% to conforming borrowers.Because these loans may have higher credit risks, they also provide higher yields to the Bank. Underwriting criteria for these loans require 4 sufficient mitigating factors, such as higher FICO scores and/or additional equity, to minimize the additional credit risk associated with these types of loans.In addition, the Bank does not originate exotic loans, such as interest only ARMs.The Company does allow a borrower to pay interest only on funds advanced for a construction loan during the construction phase, see Construction loans below for further explanation.At September 30, 2010, Smart mortgage loans comprised $87.0 million, or 14.6%, of the total loan portfolio. Construction Loans. The Bank’s construction loans have primarily been made to finance the construction of single-family owner occupied residential properties and, to a limited extent, single family housing for sale by contractors.Construction loans generally are made to customers of the Bank in its primary market area.The Bank offers construction loans in amounts up to 80% of the appraised value of the property securing the loan. Loan proceeds are disbursed in increments as construction progresses and as inspections warrant.Construction loans to individuals generally do not pay off at completion of the construction phase, but are automatically transferred to the Bank’s one- to four-family residential portfolio. These single-family residential loans are structured to allow the borrower to pay interest only on the funds advanced for the construction during the construction phase (normally for a period of up to nine months) at the end of which time the construction loan converts to a mortgage loan. Multi-Family and Commercial Real Estate Loans. This portfolio has grown in recent years and management anticipates that it will continue to grow.The Bank originates loans secured by multi-family (greater than four family units) properties. The Bank also originates loans secured by commercial real estate, primarily office buildings (both owner and non-owner occupied) and development loans to builders. The Bank generally originates multi-family and commercial real estate loans up to 80%-85% of the appraised value of the property securing the loan depending upon the type of collateral. The Bank’s philosophy is to originate commercial real estate and multi-family loans only to borrowers known to the Bank and on properties in its market area. This portfolio generally consists of short term (generally five years or less) fixed rate balloon loans originated at prevailing market rates with amortizations up to 15-20 years. Loans secured by multi-family and commercial real estate are generally larger and involve a greater degree of risk than one- to four-family residential mortgage loans. The Bank may occasionally participate larger commercial real estate loans to mitigate risk. Of primary concern in multi-family and commercial real estate lending is the borrower’s creditworthiness, the feasibility and cash flow potential of the project, and the outlook for successful operation or management of the properties. As a result, repayment of such loans may be subject, to a greater extent than residential real estate loans, to adverse conditions in the real estate market or the economy. In accordance with the Bank’s classification of assets policy and procedure, the Bank requests annual financial statements on major loans secured by multi-family and commercial real estate. At September 30, 2010 the aggregate balance of the five largest multi-family and commercial real estate loans totaled $17.1 million, with no single loan larger than $5.8 million. Commercial Non-real Estate Loans. At September 30, 2010, the Bank had $30.9 million invested in commercial non-real estate loans. Such loans are commercial business loans primarily to small business owners in the Bank’s market area. These loans are typically secured by equipment, machinery and other business assets and generally have terms of three to five years.The largest single relationship loan in this category is $2.4 million and is secured by on-shore oilfield related equipment.Commercial business loans generally have higher interest rates and shorter terms than one- to four-family residential mortgage loans, but also involve a greater degree of risk. These loans may have higher average balances, increased difficulty of loan monitoring and a higher risk of default since their repayment generally 5 depends on the successful operation of the borrower’s business. The Bank tries to minimize its risk exposure by limiting these loans to proven businesses and obtaining personal guarantees from the borrowers whenever possible. Land Loans. At September 30, 2010, the Bank had $20.0 million invested in residential lot loans to individuals, and $19.0 million in commercial land development loans. Home Equity Loans. The Bank also offers home equity loans on single family residences. At September 30, 2010, home equity mortgage loans totaled $52.3 million. While the Bank does offer adjustable rate home equity lines of credit, the majority of the home equity portfolio have fixed rates with a maximum term of 30 years. A variety of home equity loan programs are offered including combined LTVs up to 125% of collateral, however, such loans are generally for shorter terms. Loans with LTVs 100% and greater total $5.4 million as of September 30, 2010.Creditworthiness, capacity, and loan to value are the primary factors considered during underwriting. To offset additional credit risk and higher combined loan to values, the Bank reduces loan terms and increases loan yields. Consumer Loans. The Bank also offers loans in the form of loans secured by deposits, home equity loans, automobile loans, mobile home loans and unsecured personal consumer loans. Federal regulations allow the Bank to make secured and unsecured consumer loans of up to 35% of the Bank’s assets. Loans secured by deposits at the Bank are made up to 100% of the deposit. At September 30, 2010, the Bank had $4.7million of loans secured by deposits. At September 30, 2010, the Bank had $2.7 million in automobile loans, $40.1 million in mobile home loans, and $30.7 million in mobile home with land loans. Consumer loans tend to be originated at higher interest rates than conventional residential mortgage loans and for shorter terms, which benefits the Bank’s interest rate risk management. However, consumer loans generally involve more risk than first mortgage one- to four-family residential real estate loans. Repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance as a result of damage, loss or depreciation, and the remaining deficiency often does not warrant further substantial collection efforts against the borrower. In addition, loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. Further, the application of various state and federal laws, including federal and state bankruptcy and insolvency law, may limit the amount which may be recovered. These loans may also give rise to defenses by the borrower against the Bank and a borrower may be able to assert against the Bank claims and defenses which it has against the seller of the underlying collateral. In underwriting consumer loans, the Bank considers the borrower’s credit history, an analysis of the borrower’s income and ability to repay the loan, and the value of the collateral. Loans-to-One Borrower. Savings associations cannot make any loans to one borrower in an amount that exceeds in the aggregate 15% of unimpaired capital and allowance for loan and lease losses (ALLL) on an unsecured basis and an additional amount equal to 10% of unimpaired capital and ALLL if the loan is secured by readily marketable collateral (generally, financial instruments, not real estate) or $500,000, whichever is higher. The Bank’s maximum loan-to-one borrower limit was approximately $10.6 million as of September 30, 2010. 6 Non-Performing and Problem Assets General. Teche Federal’s primary market area is dependent, to a certain extent, on the oil and gas, seafood and agricultural (primarily sugar cane) industries. These industries are cyclical in nature and have a direct impact on the level and performance of the Bank’s loan portfolio. Management continually monitors its loan portfolio for appropriate underwriting standards. Non-Performing Assets and Delinquencies. When a borrower fails to make a required payment on a loan and does not cure the delinquency promptly, the loan is classified as delinquent. In this event, the normal procedure followed by the Bank is to make contact with the borrower at prescribed intervals in an effort to bring the loan to a current status. In most cases, delinquencies are cured promptly. If a delinquency is not cured, the Bank normally, subject to any required prior notice to the borrower, commences foreclosure proceedings, in which the property may be sold. In a foreclosure sale, the Bank may acquire title to the property through foreclosure, in which case the property so acquired is offered for sale and may be financed by a loan involving terms more favorable to the borrower than those normally offered. Any property acquired as a result of foreclosure or by deed in lieu of foreclosure is classified as real estate owned until such time as it is sold or otherwise disposed of by the Bank to recover its investment. Any real estate acquired in settlement of loans is initially recorded at the estimated fair value less estimated selling cost at the time of acquisition and is subsequently reduced by additional allowances which are charged to earnings if the estimated fair value of the property declines below its initial value. Subsequent costs directly relating to development and improvement of property are capitalized (not to exceed fair value), whereas costs related to holding property are expensed. The Bank’s general policy is to place a loan on nonaccrual status when the loan becomes 90 days delinquent or otherwise demonstrates other risks of collectibility. Interest on loans that are contractually 90 days or more past due is generally reserved through an allowance account. The Bank sometimes modifies this general policy after a review of the value of the collateral pledged against individual loans. The allowance is established by a charge to interest income equal to all interest previously accrued and unpaid, and interest is subsequently recognized only to the extent cash payments are received until, in management’s judgment, the borrower’s ability to make periodic interest and principal payments is back to normal, in which case the loan is returned to accrual status.Back to normal usually requires a satisfactory period of regular payments that is no less than six months. 7 The following table sets forth information regarding non-accrual loans, real estate owned (“REO”), and loans that are 90 days or more delinquent net of specific reserves but on which the Bank was accruing interest at the dates indicated and restructured loans. There are no restructured loans other than those included in the table. At September 30, (Dollars in thousands) Loans accounted for on a non-accrual basis: Mortgage loans: Loans secured by one- to four-family residences $ All other mortgage loans Consumer Total $ Accruing loans which are contractually past due 90 days or more: Mortgage loans: Loans secured by one- to four-family residences $ All other mortgage loans - - Consumer - 70 67 10 Total $ Total non-performing loans $ Real estate owned $ Total non-performing assets $ Total non-performing loans to total loans outstanding before allowance % Total non-performing loans to total assets % Total non-performing assets to total assets % The increase in all other mortgage loans in the amount of $5.5 million was due primarily to a loan totaling $5.4 to a commercial credit relationship involving a residential land development in the Baton Rouge market area that the borrower of which filed for protection under chapter 11 bankruptcy.Due to the bankruptcy, Management indicated that an extended period of time may be required to resolve this credit but feels that the allowance for loan loss is adequate to absorb losses, if any. Interest income that would have been recorded on loans accounted for on a non-accrual basis under the original terms of such loans was $593,000 for the year ended September 30, 2010.Interest income of $18,000 on nonaccrual loans was included in net income of the year ended September 30, 2010.At September 30, 2010, there were $1.1 million in loans that were not classified as nonaccrual, 90 days past due or restructured but where known information about possible credit problems of borrowers caused management to have concerns as to the ability of the borrowers to comply with present loan repayment terms and may result in future disclosure as nonaccrual, 90 days past due or impaired. 8 Real Estate Owned. Real estate acquired by the Bank as the result of foreclosure or by deed in lieu of foreclosure is classified as real estate owned (REO) until it is sold. When property is acquired it is recorded at the fair value less estimated costs to sell at the date of foreclosure. At September 30, 2010, the Bank had REO with a net balance of $1.2 million. Allowances for Loan Losses. The allowance for loan losses is a valuation allowance available for losses incurred on loans. Any losses are charged to the allowance for loan losses when the loss actually occurs or when a determination is made that a loss is probable to occur. Recoveries are credited to the allowance at the time of recovery. Periodically during the year management estimates the likely level of losses to determine whether the allowance for loan losses is adequate to absorb losses in the existing portfolio. Based on the estimates, an amount is charged to the provision for loan losses and credited to the allowance for loan losses in order to adjust the allowance to a level determined to be adequate to absorb such losses. Management’s judgment as to the level of losses on existing loans involves the consideration of current and anticipated economic conditions and their potential effects on specific borrowers; an evaluation of the existing relationships among loans, known inherent risks in the loan portfolio, and the present level of the allowance; results of examination of the loan portfolio by regulatory agencies; and management’s internal review of the loan portfolio. In determining the collectibility of certain loans, management also considers the fair value of any underlying collateral. It should be understood that estimates of loan losses involve an exercise of judgment. While it is possible that in particular periods the Company may sustain losses, which are substantial relative to the allowance for loan losses, it is the judgment of management that the allowance of loan losses reflected in the consolidated balance sheets is adequate to absorb losses in the existing loan portfolio. 9 Allocation of Allowance for Loan Losses. The following table sets forth the allocation of the Bank’s allowance for loan losses by loan category and the percent of loans in each category to total loans receivable at the dates indicated. The portion of the loan loss allowance allocated to each loan category does not represent the total available for losses which may occur within the loan category since the total loan loss allowance is a valuation reserve applicable to the entire loan portfolio. At September 30, Percent of Percent of Percent of Percent of Percent of Loans to Loans to Loans to Loans to Loans to Total Total Total Total Total Amount Loans Amount Loans Amount Loans Amount Loans Amount Loans (Dollars in Thousands) At end of year allocated to: One- to four-family $ 43.34 % $ 42.83 % $ 47.41 % $ 52.54 % $ 55.25 % Multi-family and commercial real estate Construction 27 48 39 36 34 Home equity Consumer and other loans Total allowance $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % 10 Analysis of the Allowance for Loan Losses. The following table sets forth information with respect to the Bank’s allowance for loan losses for the periods indicated: At September 30, (Dollars in Thousands) Total loans outstanding, net $ Average loans outstanding $ Allowance balances (at beginning of year) $ Provision Charge offs: Residential real estate mortgage loans: One- to four-family units ) Construction loans (3 ) — — — ) Multi-family and commercial real estateloans ) ) ) — (1 ) Land loans ) (2
